Citation Nr: 1539517	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to August 21, 2014, and in excess of 30 percent from that date forward for residuals of a gunshot wound of the right leg with scars and limitation of motion of the great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1942 to October 1945.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

The Veteran testified before the undersigned at an April 2014 Travel Board hearing.  

The issue on appeal was previously before the Board in June 2014 when it was remanded for additional evidentiary development.  It was again before the Board in November 2014 when it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

Throughout the period of the claim, the residuals of a gunshot wound of the right lower extremity have been manifested by severe disability of Muscle Groups X and XII.  







CONCLUSION OF LAW

The residuals of a gunshot wound of the right leg with scars and limitation of motion of the great toe warrant a 30 percent rating, but not higher, throughout the period of the claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5310, 5311, 5312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in December 2009, prior to the initial adjudication of the claim in April 2010.  

The record also reflects that the Veteran has been afforded appropriate VA examinations.  In addition to examining the Veteran the examiners reviewed his pertinent history.  Descriptive evidence was provided sufficient to accurately rate the disability on appeal under the pertinent Diagnostic Codes.  

The originating agency has obtained the service treatment records and identified post-service treatment records to the extent possible.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Under 38 C.F.R. § 4.56, governing the evaluation of muscle disabilities, (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b)  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c)  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d)  Under Diagnostic Codes 5305 and 5321, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows.

Slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1)

Moderate disability of a muscle anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.

A 30 percent rating is assigned for injuries of Muscle Group X, which are severe; when moderately severe, a 20 percent rating is assigned; and when moderate, a 10 percent rating is assigned.  Function: Movements of forefoot and toes; propulsion thrust in walking. Intrinsic muscles of the foot: Plantar: (1) Flexor digitorum brevis; (2) abductor halluces; (3) abductor digiti minimi; (4) quadratus plantae; (5) lumbricales; (6) flexor halluces brevis; (7) adductor hallucis; (8) flexor digiti minimi brevis; (9) dorsal and plantar interossei.  Other important plantar structures: Plantar aponneurosis, long plantar and calcaneonavicular ligament, tendons of posterior tibial, perneous longus, and long flexors of great and little toes.  Dorsal: (1) extensor hallucis brevis; (2) extensor digitorum brevis. Other important dorsal structures: cruciate, crural, deltoid, and other ligaments; tendons of long extensors of toes and peronei muscles.  38 C.F.R. § 4.73, Diagnostic Code 5310 (2014).

A 30 percent evaluation may be assigned for injuries of Muscle Group XI, which are severe.  When moderately severe, a 20 percent rating is assigned.  Function: Propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); Flexion of knee (6). Posterior and lateral crural muscles, and muscles of the calf.  (1) Triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2014).

A 30 percent rating is assigned for injuries of Muscle Group XII, which are severe.  When moderately severe, a 20 percent rating is assigned.  Function: Dorsiflexion (1); extension of toes (2); stabilization of arch (3). Anterior muscles of the left: (1) Tibialis anterior; (2) extensor digitorum longus; (3) extensor hallucis longus; (4) peroneus tertius.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The service treatment records reveal that the Veteran was shot in right leg resulting in a through and through wound below the knee.  The Veteran was hospitalized from June 1942 to September 1942 for a total of 96 days.  The Veteran also sustained a compound comminuted fracture of the right fibula as a result of the gunshot wound.  An X-ray study of the right leg revealed a shattering fracture of the middle third of the right fibula.  Treatment consisted of a drain being placed in the leg for a period of time.  There is no evidence in the service treatment records that debridement was required to treat the wound.  

A VA muscles examination was conducted in April 2010.  The examiner noted the Veteran's history of sustaining a high velocity bullet wound of the right leg.  The Veteran was hospitalized for 6 weeks after the injury.  The wound was described as a through and through wound.  The wound was not initially infected before healing.  There was associated fracture of the fibula.  The examiner also found that a nerve or tendon was injured causing right great toe paralysis.  Symptoms reported by the Veteran included pain, but no decreased coordination, increased fatigability, weakness, or uncertainty of movement.  There were no flare-ups of muscle injury residuals.  A scar was present in the right lower leg.  The scar was not tender to the touch.  A 1 centimeter by 1 centimeter entry wound scar was present on the right anterior lower leg and a 2 centimeter by 2 centimeter exist wound scar was present on the right calf.  There was no residual bone damage, muscle herniation, loss of deep fascia or muscle substance, and no joint was limited in motion by muscle disease or injury.  The scars were not painful; there were no signs of skin breakdown; and there was no inflammation, edema or keloid formation.  The scars were deep.  There were no other disabling effects.  The Veteran had worked as an insurance and real estate agent but was no longer employed as he had retired.  The examiner opined that the gunshot wound would have no effects on the Veteran's toileting, dressing, bathing, or feeding himself.  The disability would have mild effects on traveling and shopping.  It would have moderate effects on recreation and exercise and would prevent participation in sports.  

In June 2011, the Veteran wrote that, due to his right leg disability, he tired easily and became unstable after standing ten to fifteen minutes.  His feet now dragged more often and he frequently stumbled.  Pain was constant with increased sharpness on use.  

In April 2014, the Veteran testified before the undersigned that he experienced muscle cramps in his right leg, particularly at night.  He would experience pain in the leg if he was on his feet for more than ten or twelve minutes.  He had scars on his leg and the whole area was painful.  He was unable to tell where the pain was.  He was hospitalized for six weeks after the initial injury.  

A VA muscles examination was conducted in August 2014.  The examiner found that the Veteran had a penetrating muscle injury as result of accidental gunshot wounds of both legs.  The wound required surgical debridement.  The Veteran reported that, due to a non-functional great toe, he tripped frequently.  He experienced swelling and pain in the great toe all the time.  The examiner found that the Veteran had an injury of Muscle Group X in the right leg.  There was no fascial defect associated with the muscle injury.  The effect of the muscle injury on the muscle substance or function was soft flabby muscles in the wound area and tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicated severe impairment of function.  The examiner opined that the Veteran experienced loss of power, weakness, lowered threshold of pain, fatigue-pain and uncertainty of movement.  There was no muscle atrophy.  The Veteran regularly used a cane or walker due to disability in both legs.  The examiner opined that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner opined that the muscle injuries did not impact the Veteran's ability to work.  

With regard to the scars on the right leg, the examiner opined that the scars were not painful or unstable.  The scars on the right lower extremity were 1 centimeter and 2 centimeters.  The scars were non-linear with a total approximate area of 3 centimeters squared.  

With regard to the right foot, the examiner found that the Veteran experienced loss of extension of the great toe due to a tendon injury from the gunshot.  The Veteran reported pain in the foot but no flare-ups of pain that impacted the function of the foot.  The Veteran did not report functional loss or functional impairment of the foot.  Physical examination revealed evidence of pain.  The pain reportedly contributed to functional loss.  The examiner found the Veteran experienced less movement, weakened movement, pain on movement, pain on weight bearing, pain on non-weight bearing, instability of station, disturbance of locomotion and interference with standing.  Flare-ups of pain due to repeated use did not occur.  The examiner opined that the functional impairment of the foot was not so severe that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner opined that the muscle injuries would impact the Veteran's ability to work as a result of difficulty walking and standing.  

The most recent VA examination for compensation and pension purposes was conducted in February 2015.  The examiner determined that the Veteran had a penetrating muscle injury.  The main problem reported by the Veteran was an inability to extend the right great toe.  The toe catches on carpet causing the Veteran to trip frequently.  He also reported a little swelling and pain in the right great toe, especially when he stumbles on it.  It was determined that Muscle Group X was affected on the right side.  There were entrance and exit scars through one or more muscle groups.  There were no known facial defects or evidence of fascial defects associated with the muscle injury.  The effect of the muscle injury on the muscle substance or function was soft flabby muscles in the wound area and tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  The examiner opined that the Veteran experienced loss of power, weakness, lowered threshold of pain, fatigue-pain and uncertainty of movement.  The examiner noted the main problem the Veteran had was an inability to extend his great toe.  The examiner opined this problem was moderately severe.  There was no muscle atrophy.  The examiner opined that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner opined that the muscle injuries did not impact the Veteran's ability to work.  The examiner determined that the main residual problem resulting from the gunshot wound was an inability to extend the right great toe.  This causes the Veteran to catch his foot and trip.  The examiner opined the condition was moderately severe.  The examiner found that the wound involved Muscle Group X and possibly Muscle Group XII.  



Analysis

The Board finds that a 30 percent evaluation, but no more, is warranted throughout the period of the claim.  The medical evidence documents that the initial wound of the right lower extremity resulted in a comminuted compound fracture of the fibula.  It was a through and through wound that required prolonged treatment.  In addition, the cardinal signs and symptoms of muscle disability are present.  In the Board's opinion, the evidence establishes that the muscle disability has more nearly approximated a severe muscle injury than a moderately severe muscle injury throughout the period of the claim.  The evidence reflects that the Muscle Group X and possibly Muscle Group XII were injured.  The Diagnostic Codes applicable to these Muscle Groups provide that a 30 percent rating is warranted for severe muscle injury.  30 percent is the maximum rating authorized for injury of either of these Muscle Groups.  Since these Muscle Groups are in the same anatomical region, only one 30 percent rating is authorized.  See 38 C.F.R. § 4.55(e). 

The Board finds that a separate compensable evaluation is not warranted for residual scars caused by the gunshot wound.  The scars associated with the gunshot wound have been described as deep and non-linear.  However, the size of the entrance and exit wounds was 1 centimeter and 2 centimeter with a total approximate area of 3 centimeters squared.  An increased rating is not warranted under Diagnostic Code 7801 which provides the rating criteria for scars not of the head, face or neck which are deep and non-linear.  A compensable evaluation under this Diagnostic Code requires an area of at least 36 centimeters squared for the scars.  An increased rating is not warranted under Diagnostic Code 7802 which provides the rating criteria for scars which are superficial and non-linear.  In the current case, the scars have been described as deep.  To the extent that it can be argued that the service-connected scars are superficial and non-linear, the Board notes that the size of the scars does not meet the minimum requirement for a compensable evaluation.  This requires at least 929 square centimeters of scars under Diagnostic Code 7802.  This is not the case.  The Board finds that an increased rating is not warranted under Diagnostic Code 7804 which provides the rating criteria for scars which are unstable or painful.  The Veteran has not reported that the scars associated with the service-connected gunshot wound are painful.  He has denied such symptomology at the times of the VA examinations conducted during the appeal period.  He testified before the undersigned that he experienced pain in the area of the scars in his leg but he also indicated that he did not know if the pain was in the scars or deeper.  The Board finds the preponderance of the evidence demonstrates that the scars are not painful.  The Veteran was not actually able to report that the scars themselves were painful.  A separate compensable evaluation is not warranted for the gunshot wound scars when they are evaluated under Diagnostic Code 7805 which provides the rating criteria for other effects of scars.  In the current case, the Board finds that, other than the scars being deep and 3 centimeters square in size, no other symptomology is caused by them.  There is no evidence of record indicating that the scars affect the movement of any body part.  

The Board considered whether there is any other schedular basis for granting this claim but has found none.  In particular, the Board notes that separate ratings are not warranted for the muscle injuries and the great toe impairment because the impairment is not separate and distinct.  In addition, the maximum rating authorized for impairment of the great toe is 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171.  Therefore, rating the disability on the basis of impairment of the great toe would not result in a higher rating.

The Board has also considered whether a staged rating is warranted but for the reasons explained above has determined that a rating in excess of 30 percent is not warranted for any portion of the period of the claim.

Extra-Schedular Consideration

The Board also has considered whether this case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the demonstrated manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not warranted.  


ORDER

The Board having determined that the residuals of a gunshot wound of the right leg with scars and limitation of motion of the great toe warrants a 30 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria governing monetary awards.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


